 1   Aleisa et al. v. Square, Inc.
     Case No.: 3:20-cv-00806-EMC
 2   United States District Court, Northern District of California
 3
                                     CERTIFICATE OF SERVICE
 4
 5
     I, Chabelly Gurrola, the undersigned, declare as follows:
 6
     I am over the age of eighteen years and not a party to the case. I am employed in the County
 7   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
 8   Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’ practice
     of collecting, processing and mailing of correspondence and pleadings for mail with the
 9   United Postal Service.
10
     On the date below I electronically filed with the Court through its CM/ECF program, which
11   will electronically mail notice to all attorneys of record in said case through the same
     program, the following document(s):
12
13   • SECOND AMENDED JOINT CASE MANAGEMENT STATEMENT

14     [X]    ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF
              user constitutes consent to electronic service through the Court’s transmission
15
              facilities. The Court’s CM/ECF system sends an email notification of the filing to
16            the parties and counsel of record listed above who are registered with the Court’s
              CM/ECF system.
17
18   I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed on Monday, March 22, 2021, at San Diego, California.
19
20
21                       Chabelly Gurrola
22
23
24
25
26
27
28

       _________________________________________________________________________________________________

                                          CERTIFICATE OF SERVICE
